Citation Nr: 9914027	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  93-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied entitlement to service 
connection for a psychiatric disorder.  The veteran appealed 
the decision to the Board which remanded the case to the RO 
in March 1995 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence linking a psychiatric 
disorder with the veteran's period of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred a psychiatric disorder 
which led to his discharge from the Navy after less than a 
year of service during World War II.  He further asserts that 
his in-service disorder is the cause of a current psychiatric 
disorder.

A veteran is entitled to service connection for disability 
caused by disease or injury incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  To establish 
service connection a veteran must demonstrate the existence 
of a current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence or aggravation.  Id. at 1468.  An in-
service increase in the severity of a preexisting disorder 
constitutes aggravation, unless there is a specific medical 
finding that the increase in disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306.

Alternatively, a veteran may establish service connection 
under the chronicity provision of 38 C.F.R. § 3.303(b), which 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period, and that that same 
condition currently exists.  This evidence must be medical 
unless the condition at issue is of a type for which case law 
considers lay observation sufficient.  If the chronicity 
provision is not applicable, a claim still may be well 
grounded pursuant to the same provision if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The threshold question for the Board, however, is whether the 
veteran presents a well grounded claim for service 
connection.  A well grounded claim is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While a 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

The report of the veteran's examination prior to his entry 
into service includes no reference to a psychiatric or 
personality disorder.  His service medical records disclose 
that the veteran was involved in incidents with fellow 
sailors leading to his hospitalization for what initially was 
diagnosed as a personality disorder.  The diagnosis was later 
changed to psychoneurosis anxiety that did not exist prior to 
his entry into service, then redefined as "no disease" but 
a tempermental unsuitability that did exist prior to entry.  
In its September 1946 report recommending the veteran's 
administrative separation from service a Board of Medical 
Survey states that the veteran had "no disabling mental or 
physical illness but is unsuited for retention."  The 
veteran's October 1946 separation examination notes a 1946 
history of psychoneurosis anxiety.  The claims file contains 
no competent evidence that the veteran had a pre-existing 
psychiatric disorder that worsened during his period of 
active service.

There is no documentation of the veteran having sought or 
received mental health treatment or having been diagnosed 
with a mental disorder for more than 45 years following his 
separation from service.  The first post-service medical 
record pertaining to the veteran's mental status is a March 
1992 VA treatment report.  At that time the veteran reported 
that his depression had become more acute because of recent 
separation from his fiancée and a job loss.  He was diagnosed 
with anxiety due to situational stress.  The veteran sought 
VA treatment for nervousness, anxiety, insomnia and stress 
several times from March 1992 to March 1995.  No record of 
the veteran's post-service treatment for a mental disorder 
includes a medical opinion linking a current disorder and the 
veteran's period of active service.

In his June 1992 RO hearing testimony, the veteran suggested 
that he sought VA mental health treatment following his 
discharge from service.  However, he was unable to remember 
where or when he sought treatment until about 1985 when he 
said that he went to a VA hospital in New York City.  Upon a 
subsequent RO request the New York hospital was unable to 
provide records of having treated the veteran.  The veteran 
also testified that he had no history of a mental disorder 
when he entered Navy service.

The veteran underwent a VA mental examination in April 1995 
and a VA psychological evaluation in May 1995.  After 
conducting a series of diagnostic and clinical tests, 
examiners noted that the veteran exhibited no signs of 
organic pathology but that he had meager coping skills, a 
severe level of possibly chronic anxiety and some signs of 
depression.  The examiners diagnosed the veteran with an 
unspecified severe anxiety disorder.  The examining physician 
opined that the veteran's emotional condition was a life-long 
manifestation of his personality, present all his life, and 
there was no probability that his current disorder was 
related to service.

Assuming without deciding that the veteran had a psychiatric 
disorder in service, there is no evidence beyond the 
veteran's own statements linking a current disorder to his 
period of active service.  Because the appellant is a lay 
person with no medical training or expertise, however, his 
statements alone cannot constitute competent medical evidence 
of the necessary nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  The more than 45-year 
gap in documentation of the veteran's mental symptomatology 
and the absence of an opinion relating symptoms to service 
also militate against finding the required linkage.  See 
Savage v. Gober, 10 Vet. App. at 495-98.  Inasmuch as the 
record is devoid of competent medical evidence establishing 
that a current psychiatric disorder is causally linked to the 
veteran's period of active service his claim for entitlement 
to service connection is implausible and must be denied as 
not well grounded.  

The RO attempted to comply with the development requested by 
the Board in its March 1995 remand, even though it is now 
apparent that no medical examination, for example, is 
required until a claimant has established a well-grounded 
claim.  See Anderson v. Brown, 9 Vet. App. 542 (1996).  VA 
outpatient records were received, as requested, and the 
veteran was asked for additional information in April 1995 to 
facilitate a search of any additional records from the U.S. 
Public Health Service.  The veteran did not respond.  Under 
the circumstances, the Board finds that any requirements for 
development arising apart from those flowing from a well-
grounded claim have been satisfied in this case to the extent 
possible.  See generally Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

The Board also concludes that adequate protection of the 
veteran's procedural rights does not require that he be 
provided with a another RO hearing as he requested in January 
1998.  He had appeared and testified at a RO hearing on this 
issue in June 1992 and in February 1993 he canceled a 
scheduled Board hearing, suggesting that he had presented his 
case to the RO fully and to his satisfaction in June 1992.  
The veteran's January 1998 request neither explained his 
reasons for wanting a second RO hearing nor described 
additional testimony or evidence he sought to submit in 
support of his claim.  VA regulations provide no right to a 
second RO hearing and because the veteran has failed to avail 
himself of the mechanism to submit additional evidence, see 
38 C.F.R. § 20.1304 (1998), the Board finds that the veteran 
has not been deprived of his procedural rights to a hearing 
in this case.  See Bernard v. Brown, 4 Vet. App. 384, 392 
(1993).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Epps, 126 F.3d 
at 1468. As the Board is unaware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  McKnight v. Gober, 131 F.3d 1483, 1484-
1485 (Fed. Cir. 1997). 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

